— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered October 8, 1984, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The trial court did not err in permitting the introduction of evidence that the defendant had recently assaulted the victim. This evidence went to establish the defendant’s motive and intent and the court properly instructed the jury of the limited purpose for which the evidence was admitted (see, People v Mees, 47 NY2d 997, 998).
Despite undisputed evidence that defendant was drunk at the time of the homicide, there is no basis in the record for disturbing the jury’s verdict since, from the facts of this case, it could have been reasonably concluded that the defendant had the requisite intent to commit the crime charged (see, People v Charles, 114 AD2d 466; People v Orr, 43 AD2d 836, affd 35 NY2d 829). Bracken, J. P., Niehoif, Rubin and Lawrence, JJ., concur.